Exhibit 10.6

Baxter International Inc.

Equity Plan

Incentive Committee Grant

July 1, 2015

 

1. Purpose

This Equity Plan (the “Plan”) has been adopted by the Incentive Committee (the
“Incentive Committee”) of the Board of Directors (the “Board”) of Baxter
International Inc. (“Baxter”), effective as of July 1, 2015, pursuant to
authority granted from time to time by the Compensation Committee (the
“Committee”) of the Board.

For avoidance of doubt, all grants made under this Plan shall be made on or
after the date on which Baxter distributes the stock of Baxalta Incorporated,
and shall not be subject to adjustment in the manner described in the Employee
Matters Agreement between Baxter and Baxalta Incorporated.

 

2. Participants

Participants in this Plan (each a “Participant”) shall be employees of Baxter or
its subsidiaries (the “Company”) to whom the Incentive Committee makes awards of
equity under this Plan.

 

3. Awards

Each grant of equity (an “Award”) shall be made pursuant to and for the purposes
stated in the Company incentive compensation programs or plans (the “Programs”)
designated by the Incentive Committee. Unless otherwise indicated, terms defined
in the Programs shall have the same meaning in this Plan.

This Plan provides terms that apply to awards of stock options (“Options”) and
restricted stock units (“RSUs”). An award to any given Participant may be only
Options, only RSUs, or any combination of Awards available under the Programs.

Participants receive grant communication letters notifying them of their Awards.
The Programs and this Plan provide the definitive terms of each Award; provided
that a grant communication letter may include alternative terms with respect to
vesting, in which case the vesting terms in the grant communication letter shall
govern.

The grant date for an Award shall be the date of approval thereof by the
Incentive Committee, or for eligible French employees, as soon thereafter as
practicable pursuant to applicable French law as provided in the attached French
Addendum, which shall govern such grants (the “Grant Date”).

The purchase price for each share of Common Stock subject to an Option shall be
the Fair Market Value of a share of Common Stock on the Grant Date. Options are
not intended to qualify as an Incentive Stock Option within the meaning of
section 422 of the United States Internal Revenue Code, as amended (the “Code”).



--------------------------------------------------------------------------------

Baxter has not selected any country as its home member state under the European
Union Directive 2003/71/EC, and the grant of Awards pursuant to this Plan is
simultaneous.

 

4. Options

4.1. Except for Options granted to employees of the Company’s subsidiaries in
France, Options shall become exercisable as follows: (i) one-third on the first
anniversary of the Grant Date, (ii) one-third on the second anniversary of the
Grant Date, and (iii) the remainder on the third anniversary of the Grant Date.
Options granted to employees of the Company’s subsidiaries in France shall
become exercisable on the fourth anniversary of the Grant Date. If Options would
become exercisable on a date that is not a business day, they will become
exercisable on the next business day. A business day is any day on which the
Company’s Common Stock is traded on the New York Stock Exchange. After Options
become exercisable (in each case, in whole or in part) and until they expire,
the Options may be exercised in whole or in part in the manner specified by the
Committee. Under no circumstances may Options be exercised after they have
expired. Shares of Common Stock may be used to pay the purchase price for shares
of Common Stock to be acquired upon exercise of Options or fulfill any tax
withholding obligation, subject to any requirements or restrictions specified by
the Committee.

4.2. If a Participant’s employment with the Company terminates before the
Participant’s Options becomes exercisable, the Options will expire when the
Participant’s employment with the Company terminates, except (i) in connection
with a Qualifying Retirement or death or disability (each as outlined below) or
(ii) if the Participant is rehired by the Company within ninety days of
termination, in which case the Participant shall be construed to have been
continuously employed by the Company for purposes of vesting and exercise.

4.3. If a Participant’s employment with the Company terminates after the
Participant’s Options become exercisable, the Options will not expire
immediately but will remain exercisable. Subject to Section 4.6, and except in
the event of a Qualifying Retirement (as provided in Section 4.4), the Options
will expire ninety days after the Participant’s employment with the Company
terminates. If the Participant dies or becomes disabled during the ninety-day
period, the Options will expire on the fifth anniversary of the termination
date.

4.4. If the employment of a Participant who is at least 65 years of age, or at
least 55 years of age with at least 10 years of employment with the Company, is
terminated other than for Cause or by reason of the Participant’s death or
disability (a “Qualifying Retirement”) then (i) if the date of such termination
is after the calendar year of the Grant Date, the Options shall continue to vest
as provided in Section 4.1, or (ii) if the date of such termination is in the
calendar year of the Grant Date, a portion of the Options shall continue to vest
as provided in (i), which portion shall be determined as follows: (# shares
covered by Option award) * (# of months worked in that year, rounded to nearest
whole month) / 12. Subject to Section 4.6, the Participant’s Options (whether
vesting pursuant to (i) or (ii) or previously vested) will expire on the fifth
anniversary of the termination date.

4.5. If the employment of a Participant is terminated due to death or
disability, then (i) if the date of such termination is after the calendar year
of the Grant Date, the Options shall vest immediately, or (ii) if the date of
such termination is in the calendar year of the Grant Date,

 

2



--------------------------------------------------------------------------------

a portion of the Options shall vest immediately, which portion shall be
determined as follows: (# shares covered by Option award) * (# of months worked
in that year, rounded to nearest whole month) / 12. Subject to Section 4.6, the
Participant’s Options (whether vesting pursuant to (i) or (ii) or previously
vested) will expire on the fifth anniversary of the termination date.

4.6. Options that have not previously expired will expire at the close of
business on the tenth anniversary of the Grant Date; provided, however, that
Options granted to employees residing in Switzerland on the Grant Date shall
expire on the eleventh anniversary of the Grant Date. If Options would expire on
a date that is not a business day, they will expire at the close of business on
the last business day preceding that date. A business day is any day on which
the Common Stock is traded on the New York Stock Exchange.

4.7. Except as the Committee may otherwise provide, Options may only be
exercised by the Participant, the Participant’s legal representative, or a
person to whom the Participant’s rights in the Options are transferred by will
or the laws of descent and distribution.

4.8. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

4.9. A transfer of employment to a company that assumes an Option or issues a
substitute option in a transaction to which Section 424 of the Code applies will
not constitute a termination of employment within the meaning of the Plan.

4.10. Except to the extent that it would cause the Option to be subject to
Section 409A of the Code, the Committee may, in its sole discretion and without
receiving permission from any Participant, substitute stock appreciation rights
(“SARs”) for any or all outstanding Options. Upon the grant of substitute SARs,
the related Options replaced by the substitute SARs shall be cancelled. The
grant price of the substitute SARs shall be equal to the Option Price of the
related Options, the term of the substitute SARs shall not exceed the term of
the related Options, and the terms and conditions applicable to the substitute
SARs shall otherwise be substantially the same as those applicable to the
related Options replaced by the substitute SARs. Upon exercise, the SARs will be
settled in Common Stock.

 

5. Restricted Stock Units

5.1. RSUs are subject to being earned and vested on the third anniversary of the
Grant Date (as applicable, the “Vesting Date”). If RSUs would become earned and
vested on a date that is not a business day, the next business day shall be the
Vesting Date. The Company will deliver or otherwise make available to the
Participant within 21/2 months following the applicable Vesting Date one share
of Common Stock for each RSU that vests.

5.2. If a Participant’s employment with the Company terminates before an RSU
Vesting Date, the RSU will be forfeited when the Participant’s employment with
the Company terminates, except (i) in connection with a Qualifying Retirement or
death or disability (each as outlined below), or (ii) if the Participant is
rehired by the Company within ninety days of termination, in which case the
Participant shall be construed to have been continuously employed by the Company
for purposes of vesting and payout.

 

3



--------------------------------------------------------------------------------

5.3. If the employment of a Participant terminates in a Qualifying Retirement
then (i) if the date of such termination is after the calendar year of the Grant
Date, the RSUs will remain eligible for payout on the terms provided in
Section 5.1, or (ii) if the date of such termination is in the calendar year of
the Grant Date a portion of the RSUs shall remain eligible for payout on the
terms provided in Section 5.1, which portion shall be determined as follows:
(# RSUs awarded) * (# of months worked in that year, rounded to nearest whole
month) / 12.

5.4. If the employment with the Company of a Participant is terminated due to
death or disability, the RSUs shall vest as follows: (i) if the date of such
termination is after the calendar year of the Grant Date, all the RSUs shall pay
out within sixty days, or (ii) if the date of such termination is in the
calendar year of the Grant Date a portion of the RSUs shall pay out as provided
in (i), which portion shall be determined as follows: (# RSUs awarded) * (# of
months worked in that year, rounded to nearest whole month) / 12.

5.5. The RSUs shall not be transferable and may not be sold, assigned, pledged,
hypothecated or otherwise encumbered.

5.6. A transfer of employment within the Company will not constitute a
termination of employment within the meaning of the Plan.

5.7. Until the shares of Common Stock have been delivered or otherwise made
available as provided in Section 5.1, the Participant shall not be treated as a
shareholder as to those shares of Common Stock relating to the RSUs.
Notwithstanding the foregoing, the Participant shall be permitted to receive
additional RSUs with respect to the RSUs based upon the dividends and
distributions paid on shares of Common Stock to the same extent as if each RSU
were a share of Common Stock, which additional RSUs shall be delivered or made
available at the same time and to the same extent as the RSUs to which they
relate or as otherwise determined by the Company.

 

6. Change in Control

Except as otherwise provided in the last sentence of this Section 6,
notwithstanding any other provision of the Programs or this Plan (and in lieu of
vesting at the times otherwise provided in the Programs), if the termination of
employment of a Participant occurs upon or within twenty-four (24) months
following a Change in Control by reason of (a) termination by the Company for
reasons other than for Cause or (b) termination by the Participant for Good
Reason, then all RSUs and Options shall become immediately vested and all
Options immediately exercisable. The provisions of this Section 6 shall not
apply to any Award granted under the Baxter International Inc. 2015 Incentive
Plan, or any subsequent Program adopted by Baxter that includes a provision
dealing with the effect of a Change in Control, and the treatment of Awards
granted under any such Program upon a Change in Control shall be governed
exclusively by the terms of such Program.

 

7. Additional Definitions

For purposes of the Plan, the following capitalized terms shall have the
meanings provided below.

 

4



--------------------------------------------------------------------------------

“Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934, as amended.

“Cause” means (i) the willful and continued failure by the Participant to
substantially perform his duties with the Company that has not been cured within
30 days after written demand for substantial performance is delivered by the
Company, which demand specifically identifies the manner in which the
Participant has not substantially performed (other than any such failure
resulting from the Participant’s incapacity due to physical or mental illness),
(ii) the willful engaging by the Participant in conduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise, or (iii) the
engaging by the Participant in egregious misconduct involving serious moral
turpitude, determined in the reasonable judgment of the Committee. For purposes
hereof, no act, or failure to act, on the Participant’s part shall be deemed
“willful” unless done, or omitted to be done, by the Participant not in good
faith and without reasonable belief that such action was in the best interest of
the Company. Notwithstanding the foregoing, if a Participant is a party to a
Change in Control Agreement, “Cause” with respect to such Participant shall have
the meaning given to such term in the Change in Control Agreement.

“Change in Control” means the first to occur of any of the following: (i) any
Person is or becomes the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of Baxter (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 30% or more of the
combined voting power of Baxter’s then outstanding securities, excluding any
Person who becomes such a beneficial owner in connection with a merger or
consolidation of Baxter or any direct or indirect subsidiary of Baxter with any
other corporation immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or the entity surviving such merger or
consolidation or (B) if there is no such parent, of Baxter or such surviving
entity; (ii) the following individuals cease for any reason to constitute a
majority of the number of directors then serving: individuals who, on the Grant
Date, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of Baxter) whose appointment or election by the
Board or nomination for election by Baxter’s shareholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Grant Date or whose appointment,
election or nomination for election was previously so approved or recommended:
(iii) there is consummated a merger or consolidation of Baxter or any direct or
indirect subsidiary of Baxter with any other corporation or other entity, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the board of directors of (A) any parent of Baxter or the entity surviving such
merger or consolidation or (B) if there is no such parent, of Baxter or such
surviving entity: or (iv) the shareholders of Baxter approve a plan of complete
liquidation or dissolution of Baxter or there is consummated an agreement for
the sale or disposition by Baxter of all or substantially all of Baxter’s
assets, other than a sale or disposition by Baxter of all or substantially all
of Baxter’s assets immediately following which the individuals who comprise the
Board immediately prior thereto constitute at least a majority of the board of
directors of (A) any parent of Baxter or of the entity to which such assets are
sold or disposed or (B) if there is no such parent, of Baxter or such entity.

 

5



--------------------------------------------------------------------------------

“Change in Control Agreement” means an employment agreement, change in control
agreement or plan, severance agreement or plan, or other agreement between the
Company and a Participant or Company plan covering a Participant that provides
for benefits upon termination for good reason or cause in connection with a
change in control of Baxter and that has been approved by the Board or the
Committee.

“Good Reason” means the occurrence (without the Participant’s express written
consent) of any of the following which occur on or after a Change in Control:
(i) reduction by the Company in the Participant’s annual base salary as in
effect on the Grant Date or as the same may be increased from time to time;
(ii) the relocation of the Participant’s principal place of employment to a
location more than fifty (50) miles from the Participant’s principal place of
employment immediately prior to the Change in Control or the Company’s requiring
the Participant to be based anywhere other than such principal place of
employment (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Participant’s
business travel obligations as in effect immediately prior to the Change in
Control; or (iii) the failure by the Company to pay to the Participant any
portion of the Participant’s current compensation or to pay to the Participant
any portion of an installment of deferred compensation under any deferred
compensation program of the Company, within seven (7) days of the date such
compensation is due. Notwithstanding the foregoing, if a Participant is a party
to a Change in Control Agreement, “Good Reason” with respect to such Participant
shall have the meaning given to such term in the Change in Control Agreement.

“Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as amended, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (i) Baxter or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of Baxter or any of its Affiliates, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by the shareholders of Baxter
in substantially the same proportions as their ownership of stock of Baxter.

 

8. Program Controls

Except as specifically provided in the Plan, in the event of any inconsistency
between the Plan and the Programs, the Programs will control, but only to the
extent such provisions will not violate the provisions of section 409A of the
Code.

 

6



--------------------------------------------------------------------------------

BAXTER INTERNATIONAL INC.

French Addendum

 

1. PURPOSES OF THIS ADDENDUM

This Addendum (the “French Addendum”) to the Baxter International Inc. Quarterly
Equity Plan, Incentive Committee Grant (the “Plan”) provides the terms for
Options granted to Eligible French Participants (as defined below).

Except as otherwise expressly provided in this French Addendum, the terms of
awards shall be as provided in and governed by the Plan. Terms not otherwise
defined herein shall have the meanings provided in the Plan.

Awards granted under this French Addendum are restricted to Options satisfying
the conditions set forth in the French Commercial Code (articles L.225-177 to
L.225-I85) and such Options are intended to be eligible for a tax-favored
regime.

 

2. PARTICIPANTS

Options may only be granted under this French Addendum to employees (“Eligible
French Participants”) of companies in which the Company holds at least ten
percent (10%) of the voting rights or equity, directly or indirectly. No
individual in France holding more than ten percent of the issued equity of the
Company can be an Eligible French Participant.

 

3. AWARDS

 

  3.1. Grant of Options

No Options may be granted under this French Addendum: (a) before the end of a
period of twenty (20) trading days following (i) a dividend record date for any
dividend or (ii) an agreement by the shareholders of the Company to increase the
issued share capital of the Company; (b) within a period of ten (10) trading
days before and after the publication of consolidated accounting results of the
Company (e.g., the filing of an Annual Report on Form 10-K); or (c) within a
period beginning with the date upon which the Company’s executive officers
become aware of any nonpublic information that, if it were to become publicly
known, would reasonably be expected to affect the value of the Company’s shares
of Common Stock and ending ten (10) trading days after that information has been
publicized.

The Grant Date shall be the date as of which the Committee approves grants to
Eligible French Participants or as soon thereafter as possible, ensuring that
the above restrictions are respected. The acquisition price of shares subject to
Option (the “Option Price”) shall be established on the Grant Date.

 

  3.2. Option Price

The Option Price shall be the greatest of (a) the Fair Market Value on the Grant
Date; (b) eighty percent (80%) of the average opening price of a share of Common
Stock over the twenty (20)



--------------------------------------------------------------------------------

trading days preceding Grant Date; and (c) if treasury shares are used to
satisfy exercise of the Option, eighty percent (80%) percent of the average
repurchase price per share paid by the Company for such treasury shares.

 

  3.3. Shares Available for Option

In no event shall the number of shares of Common Stock subject to outstanding
unexercised Options granted pursuant to this French Addendum give right to
subscribe shares exceeding one-third (1/3) of the Company’s share capital.

 

  3.4. Options Giving Right to Purchase Previously Issued Shares

If an Option provides a right to purchase previously issued shares, the Company
shall procure sufficient shares to satisfy the exercise of such Option at least
one day prior to the Participant’s having the right to exercise such Option.

 

  3.5. Characteristics of Shares

Shares issued pursuant to Options shall be non-bearer shares or shares held in
an identifiable account.

 

  3.6. Substitution of SARs for Options

Neither SARs nor any other incentive may be substituted for Options granted
pursuant to this French Addendum.

 

  3.7. Adjustment to Option Price

The number of Options and the Option Price for grants made pursuant to this
French Addendum may be adjusted in connection with changes in capital operations
described in article L.225-181 of the French Commercial Code so that economic
rights are maintained.

 

4. VESTING AND EXERCISE OF OPTIONS

 

  4.1. Vesting

Options granted pursuant to this French Addendum shall first become exercisable
on the fourth (4th) anniversary of the Grant Date.

 

  4.2. Non-Transferability of Options — Death of the Participant

Options granted pursuant to this French Addendum shall be non-transferable and
can only be exercised by the Eligible French Participant, or, in the event of
the Eligible French Participant’s death, the heirs may exercise the Options
(where previously vested or not) within six months of the date of the Eligible
French Participant’s death.

 

8